LEGG MASON GLOBAL TRUST, INC. ARTICLES OF AMENDMENT Legg Mason Global Trust, Inc., a Maryland Corporation, having its principal office in Baltimore City, Maryland (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The Corporation is registered as an open-end investment company under the Investment Company Act of 1940. SECOND:The name of the series of the Corporation’s capital stock designated as “Legg Mason Emerging Markets Trust” is hereby changed to “Legg Mason Batterymarch Emerging Markets Trust”. THIRD:The name of the series of the Corporation’s capital stock designated as “Legg Mason International Equity Trust” is hereby changed to “Legg Mason Batterymarch International Equity Trust”. FOURTH:The name of the share class of the series of the Corporation’s capital stock designated as “Legg Mason Batterymarch Emerging Markets Trust, Institutional Class Shares” is hereby changed to “Legg Mason Batterymarch Emerging Markets Trust, Class I Shares”. FIFTH:The name of the share class of the series of the Corporation’s capital stock designated as “Legg Mason Batterymarch Emerging Markets Trust, Financial Intermediary Class Shares” is hereby changed to “Legg Mason Batterymarch Emerging Markets Trust, Class FI Shares”. SIXTH:The name of the share class of the series of the Corporation’s capital stock designated as “Legg Mason Batterymarch Emerging Markets Trust, Institutional Select Class Shares” is hereby changed to “Legg Mason Batterymarch Emerging Markets Trust, Class IS Shares”. SEVENTH:The name of the share class of the series of the Corporation’s capital stock designated as “Legg Mason Batterymarch International Equity Trust, Financial Intermediary Class Shares” is hereby changed to “Legg Mason Batterymarch International Equity Trust, Class FI Shares”. EIGHTH:The name of the share class of the series of the Corporation’s capital stock designated as “Legg Mason Batterymarch International Equity Trust, Institutional Class Shares” is hereby changed to “Legg Mason Batterymarch International Equity Trust, Class I Shares”. NINTH:The name of the share class of the series of the Corporation’s capital stock designated as “Legg Mason Batterymarch International Equity Trust, Institutional Select Class Shares” is hereby changed to “Legg Mason Batterymarch International Equity Trust, Class IS Shares”. TENTH:The amendment does not change the outstanding capital stock of the Corporation or the aggregate par value thereof. ELEVENTH:The foregoing amendment to the charter of the Corporation has been approved by a majority of the entire Board of Directors and is limited to a change expressly authorized by § 2-605 of the Maryland General Corporation Law to be made without action by the stockholders. IN WITNESS WHEREOF, the Corporation has caused these Articles of Amendment to be executed in its name and on its behalf by its Vice President and attested to by its Assistant Secretary as of October 5, 2009. ATTEST: LEGG MASON GLOBAL TRUST, INC. By: /s/ Richard M. Wachterman By: /s/ R. Jay Gerken Richard M. Wachterman R. Jay Gerken Assistant Secretary Vice President The undersigned Vice President of the Corporation, who executed on behalf of the Corporation the foregoing Articles of Amendment of which this Certificate is made a part, hereby acknowledges, in the name and on behalf of said Corporation, the foregoing Articles of Amendment to be the corporate act of the Corporation and states under penalties of perjury that to the best of his knowledge, information and belief the matters and facts set forth therein with respect to the authorization and approval thereof are true in all material respects. /s/ R. Jay Gerken R. Jay Gerken Vice President
